Case 1:19-cv-03852-AJN Document 39-1 Filed 05/11/20 Page 1 of 6




             Attachment A
               Case 1:19-cv-03852-AJN Document 39-1 Filed 05/11/20 Page 2 of 6


     Cited
As of: May 11, 2020 4:08 PM Z


                      Badzio v Americare Certified Special Servs., Inc.
                        Supreme Court of New York, Appellate Division, Second Department
                                             November 20, 2019, Decided
                                               2017-06984, 2017-06985

Reporter
177 A.D.3d 838 *; 114 N.Y.S.3d 381 **; 2019 N.Y. App. Div. LEXIS 8444 ***; 2019 NY Slip Op 08389 ****; 2019 WL 6139496
                                                              the tolling doctrine, avoiding multiplicity of suits and
                                                              vexatious litigation. The employees established that the
                                                              statute of limitations was tolled by the rule that
                                                              commencement of a class action suit tolled the running
[****1] Tamara Badzio, etc., et al., respondents, v           of the statute of limitations for all purported members of
Americare Certified Special Services, Inc., et al.,           the class who made timely motions to intervene after the
appellants. (Index No. 506155/16)                             court found the suit inappropriate for class action status.




Notice: THE  LEXIS   PAGINATION   OF    THIS
DOCUMENT IS SUBJECT TO CHANGE PENDING
RELEASE OF THE FINAL PUBLISHED VERSION.                       Outcome
THIS OPINION IS UNCORRECTED AND SUBJECT                       Order affirmed.
TO REVISION BEFORE PUBLICATION IN THE
OFFICIAL REPORTS.



                                                              LexisNexis® Headnotes
Core Terms
class action, tolling, class certification, defendants',
wages, amended complaint, seek damages, limitations,
proceedings, appeals                                              Business & Corporate Compliance > ... > Labor &
                                                                  Employment Law > Wage & Hour Laws > Wage
                                                                  Payments

                                                                  Labor & Employment Law > Wage & Hour
Case Summary                                                      Laws > Statute of Limitations

                                                              HN1[    ] Wage & Hour Laws, Wage Payments
Overview
                                                              An action to recover upon a liability imposed by Labor
HOLDINGS: [1]-The supreme court properly denied
                                                              Law art. 6 must be commenced within six years, Labor
employers' motion to dismiss, as time-barred under
                                                              Law § 198(3). Similarly, an action to recover upon a
Labor Law §§ 198(3) and 663(3), employees' class
                                                              liability imposed by Labor Law art. 19 must be
action complaint seeking damages for underpayment of
                                                              commenced within six years. Labor Law § 663(3). Thus,
wages and damages for underpayment of wages
                                                              the plaintiffs may recover wages that were not paid
because applying tolling where a court had not
                                                              during the six years that preceded the filing of the
previously addressed the impropriety of class
                                                              complaint if they are successful on their claims under
certification, was consistent with the policies underlying
              Case 1:19-cv-03852-AJN Document 39-1 Filed 05/11/20 Page 3 of 6 Page 2 of 5
   177 A.D.3d 838, *838; 114 N.Y.S.3d 381, **381; 2019 N.Y. App. Div. LEXIS 8444, ***8444; 2019 NY Slip Op
                                                 08389, ****1
Labor Law arts. 6 and 19.

                                                             Judges: REINALDO E. RIVERA, J.P., JEFFREY A.
                                                             COHEN, ROBERT J. MILLER, SYLVIA O. HINDS-
    Civil Procedure > Special Proceedings > Class
                                                             RADIX, JJ. RIVERA, J.P., COHEN, MILLER and
    Actions > Class Members
                                                             HINDS-RADIX, JJ., concur.
    Governments > Legislation > Statute of
    Limitations > Tolling

HN2[   ] Class Actions, Class Members                        Opinion
Under the federal class action rule, commencement of a
class action suit tolls the running of the statute of
limitations for all purported members of the class who       [**382] [*838] DECISION & ORDER
make timely motions to intervene after the court has
found the suit inappropriate for class action status. New    In a putative class action, inter alia, to recover damages
York courts have adopted this rule. The tolling is           for violations of Labor Law articles 6 and 19, the
extended to putative class members seeking not to            defendants appeal from (1) an order of the Supreme
intervene, but rather to commence individual actions         Court, Kings County (Martin M. Solomon, J.), dated
subsequent to denial of class certification. The rule does   June 15, 2017, and (2) an order of the same court dated
not apply to permit a plaintiff to file a subsequent class   June 22, 2017. The order dated June 15, 2017, denied
action following a definitive determination of the           the defendants' motion pursuant to CPLR 3211(a)(5) to
inappropriateness of class certification.                    dismiss, as time-barred, so much of the amended
                                                             complaint asserted by the plaintiff Tamara Badzio as
                                                             seeks damages for underpayment of wages prior to
                                                             April 18, 2010, and so much of the amended complaint
    Civil Procedure > ... > Class Actions > Class
                                                             asserted by the plaintiff Larysa Salo as seeks damages
    Members > Named Members
                                                             for underpayment of wages prior to January 30, 2011.
                                                             The order dated June 22, 2017, insofar as appealed
    Governments > Legislation > Statute of
                                                             from, denied the defendants' motion pursuant to [*839]
    Limitations > Time Limitations
                                                             CPLR 2201 to stay all proceedings in the action pending
    Governments > Legislation > Statute of                   the determinations of appeals in the actions entitled
    Limitations > Tolling                                    Andryeyeva v New York Health [***2] Care, Inc.,
                                                             commenced in the Supreme Court, Kings County, under
HN3[   ] Class Members, Named Members                        Index No. 14309/11, and Moreno v Future Care Health
                                                             Servs., Inc., commenced in the Supreme Court, Kings
In the circumstances where there has been denial of          County, under Index No. 500569/13, to the extent that
class certification, a putative class member may not         the order only stayed the proceedings for 30 days, or
commence a class action anew beyond the time allowed         alternatively pursuant to CPLR 3103 for a protective
by the applicable statute of limitations. Tolling does not   order.
save a subsequently filed class action when class
                                                             ORDERED that the order dated June 15, 2017, is
certification previously has been denied.
                                                             affirmed; and it is further,

                                                             ORDERED that the appeal from so much of the order
                                                             dated June 22, 2017, as denied that branch of the
                                                             defendants' motion which was pursuant to CPLR 2201
Counsel: [***1] Peckar & Abramson, P.C., New York,           to stay all proceedings in the action pending the
NY (Kevin J. O'Connor of counsel), for appellants.           determinations of appeals in the actions entitled
                                                             Andryeyeva v New York Health Care, Inc., and Moreno
Beranbaum Menken LLP, New York, NY (Jason J.                 v Future Care Health Servs., Inc., is dismissed as
Rozger of counsel), for respondents.                         academic; and it is further,
              Case 1:19-cv-03852-AJN Document 39-1 Filed 05/11/20 Page 4 of 6 Page 3 of 5
 177 A.D.3d 838, *839; 114 N.Y.S.3d 381, **382; 2019 N.Y. App. Div. LEXIS 8444, ***2; 2019 NY Slip Op 08389,
                                                    ****1
ORDERED that the order dated June 22, 2017, is               stay of discovery of class-wide payroll records and, in
affirmed insofar as reviewed; and it is further,             effect, denied, as academic, the alternative relief sought
                                                             in the defendants' motion.
ORDERED that one bill of costs is awarded to the
plaintiffs.                                                  HN1[ ] An action to recover upon a liability imposed by
                                                             Labor Law article 6 must be commenced within six
The plaintiffs, home health aides who were employed by       years (see Labor Law § 198[3]; Gottlieb v Kenneth D.
the defendants Americare [****2] Certified Special           Laub & Co., Inc., 82 NY2d 457, 464, 626 N.E.2d 29, 605
Services, Inc., and Americare, Inc. (hereinafter together    N.Y.S.2d 213; Dragone v Bob Bruno Excavating, Inc.,
Americare), and who often worked 24-hour "live in"           45 AD3d 1238, 1239, 847 N.Y.S.2d 251). Similarly, an
shifts, seek to recover damages for underpayment of          action to recover upon a liability imposed by Labor Law
minimum, overtime, [***3] and "spread of hours" wages        article 19 must be commenced within six years (see
in violation of the Labor Law and New York State             Labor Law § 663[3]). Thus, the plaintiffs may recover
Department of Labor wage orders and regulations. The         wages that were not paid during the six years that
plaintiff Tamara Badzio, a current Americare home            preceded the filing of the complaint if they are
health aide, commenced this action on behalf of herself      successful on their claims under Labor Law articles 6
and all other similarly situated employees on April 18,      and 19 (see [***5] Dragone v Bob Bruno Excavating,
2016. An amended complaint adding Larysa Salo, a             Inc., 45 AD3d at 1239; Doo Nam Yang v ACBL Corp.,
former Americare home health aide, as a named plaintiff      427 F Supp 2d 327, 337-338 [SD NY]; see generally
was served on or about January 30, 2017.                     Gustafson v Bell Atlantic Corp., 171 F Supp 2d 311,
                                                             323-324 [SD NY]).
Prior to serving their answer, the defendants moved
pursuant to CPLR 3211(a)(5) to dismiss so much of the
                                                             The defendants demonstrated, prima facie, that so
amended complaint asserted by Badzio as seeks
                                                             much of the amended complaint asserted by Badzio as
damages for underpayment of wages prior to April 18,
                                                             seeks damages for underpayment of wages prior to
2010, and so much of the amended complaint asserted
                                                             April 18, 2010, and so much of the amended complaint
by Salo as seeks damages for underpayment of wages
                                                             asserted by Salo as seeks damages for underpayment
prior to January 30, 2011, as time-barred by the six-year
                                                             of wages prior to January 30, 2011, was time-barred
statute of limitations set forth in Labor Law § 198(3). In
                                                             (see Labor Law §§ 198[3]; 663[3]; O'Brien v County of
opposition, the plaintiffs contended that a prior putative
                                                             Nassau, 164 AD3d 684, 685-686, 83 N.Y.S.3d 311).
class action commenced on behalf of Americare home
health aides entitled Melamed v Americare Certified
                                                             However, in opposition, the plaintiffs established that the
Special Servs., Inc., in the Supreme Court, Kings
                                                             statute of limitations was tolled by the rule set forth in
County, under Index No. 503171/12, in which the class
                                                             American Pipe. "In American Pipe & Constr. Co. v Utah
action allegations had been dismissed, tolled the
                                                             (414 US at 553), the United States Supreme Court held
limitations period (see American [*840] Pipe & Constr.
                                                             that, HN2[ ] under the federal class action rule,
Co. v Utah, 414 US 538, 554, 94 S. Ct. 756, 38 L. Ed.
                                                             commencement of a class action suit tolls the running of
2d 713). In an order dated June 15, 2017, [***4] the
                                                             the statute of limitations for all purported members of
Supreme Court denied the defendants' motion. The
                                                             the class who make timely motions to intervene after the
 [**383] court concluded that American Pipe tolling
                                                             court has found the suit inappropriate for [*841] class
applied to successive class actions and, therefore, the
                                                             action status. New York courts have adopted this rule"
plaintiffs' claims were timely.
                                                             (Osarczuk v Associated Univs., Inc., 130 AD3d 592,
                                                             595, 12 N.Y.S.3d 286; see American Pipe & Constr. Co.
Thereafter, the defendants moved pursuant to CPLR
                                                             v Utah, 414 US at 551-554; Desrosiers v Perry Ellis
2201 to stay all proceedings in this action pending the
                                                             Menswear, LLC, 139 AD3d 473, 474, 30 N.Y.S.3d 630,
determinations of appeals in actions entitled
                                                             affd 30 NY3d 488, 68 N.Y.S.3d 391, 90 N.E.3d 1262;
Andryeyeva v New York Health Care, Inc., commenced
                                                             Clifton Knolls Sewerage Disposal Co. v Aulenbach, 88
in the Supreme Court, Kings County, under Index No.
                                                             AD2d 1024, 1025, 451 N.Y.S.2d 907).
14309/11, and Moreno v Future Care Health Servs.,
Inc., commenced in the Supreme Court, Kings County,
                                                             Subsequently, in Crown, Cork & Seal Co. v Parker (462
under Index No. 500569/13, or, alternatively, pursuant
                                                             US 345, 350, 103 S. Ct. 2392, 76 L. Ed. 2d 628), the
to CPLR 3103 for a protective order. In an order dated
                                                             United States Supreme Court extended American Pipe
June 22, 2017, the Supreme Court granted a 30-day
                                                             tolling to putative class members seeking not to
               Case 1:19-cv-03852-AJN Document 39-1 Filed 05/11/20 Page 5 of 6 Page 4 of 5
 177 A.D.3d 838, *841; 114 N.Y.S.3d 381, **383; 2019 N.Y. App. Div. LEXIS 8444, ***5; 2019 NY Slip Op 08389,
                                                    ****2
intervene, but rather to commence individual actions          that the class action had been preceded by the denial of
subsequent to denial of class certification (see id. at       class certification (China Agritech Inc. v Resh, ___ US
351; see California Public Employees' Retirement              at ___, 138 S Ct at 1804-1805). Resolving a split in
System v ANZ Securities, Inc., ___ US ___, 137 S Ct           authority, the Supreme Court agreed with Korwek and
2042, 2053, [**384] 198 L. Ed. 2d 584; [****3] Smith v        held, HN3[ ] in the circumstances where there has
Bayer Corp., 564 US 299, 313-314, 131 S. Ct. 2368,            been denial of class certification, a putative class
180 L. Ed. 2d 341 n 10).                                      member may not "commence a class action anew
                                                              beyond the time allowed by the applicable statute of
Neither American Pipe nor Crown, Cork & Seal Co.              limitations" (id. at 1804, 1811).
addressed whether [***6] tolling applies in the context
of a subsequently filed class action as opposed to an         China Agritech thus stands for the proposition that
individual action or intervention in the class action. The    American Pipe tolling does not save a subsequently
Second Circuit, however, held in Korwek v Hunt (827 F         filed class action when class certification previously has
2d 874), that "American Pipe does not apply to permit a       been denied. China Agritech, however, did [***8] not
plaintiff to file a subsequent class action following a       involve and did not address application of American
definitive determination of the inappropriateness of class    Pipe tolling to a case like this one, where a court has not
certification" (Korwek v Hunt, 827 F 2d at 879).              definitively determined the impropriety of class
                                                              certification.
During the pendency of this appeal, the United States
Supreme Court decided China Agritech, Inc. v Resh (           We find that, notwithstanding the defendants' argument
US , 138 S Ct 1800, 201 L. Ed. 2d 123), which limited         to the contrary, applying American Pipe tolling under the
American Pipe tolling to individual claims. The Court in      circumstances, where a court has not previously
China Agritech held that "American Pipe does not permit       addressed the impropriety of class certification, is
a plaintiff who waits out the statute of limitations to       consistent with the policies underlying the tolling
piggyback on an earlier, timely filed class action [as]       doctrine: avoiding multiplicity of suits and vexatious
[t]he efficiency and economy of litigation that support       litigation (see Betances v Fischer, 2019 US Dist LEXIS
tolling of individual claims . . . do not support             32372, *20-23, 2019 WL 1213146, *8 [SDNY, 11-cv-
maintenance of untimely successive class actions"             3200 (RWL)]). Accordingly, we agree with the Supreme
(China Agritech, Inc. v Resh, ___ US at ___, 138 S Ct at      Court's denial of the defendants' motion to dismiss, as
1806 [citation and internal quotation marks omitted]).        time-barred, so much of the [**385] amended
                                                              complaint asserted by Badzio as seeks damages for
No court has previously dismissed a class action              underpayment of wages prior to April 18, 2010, and so
involving the claims in this case based on the                much of the amended complaint asserted by Salo as
determination that class action status was inappropriate.     seeks damages for underpayment of wages prior to
In Melamed, the Supreme Court initially denied the            January 30, 2011 (see Osarczuk v Associated Univs.,
plaintiffs' motion for class certification with leave to      Inc., 130 AD3d at 595).
renew, but granted the defendants' subsequent
                                                              The defendants' contention that all proceedings in the
motion [***7] pursuant to CPLR 3211(a)(7) to dismiss
                                                              action should have been stayed pending the
the class action allegations of the complaint on the basis
                                                              determinations of appeals in the actions entitled
that the plaintiffs had not timely moved for leave to
                                                              Andryeyeva v New York Health Care, Inc., commenced
renew their motion for class certification. Thus, while the
                                                              in the Supreme Court, Kings County, under Index No.
dismissal of those class action allegations in effect
                                                              14309/11, and Moreno v Future Care Health
denied the class relief sought by the plaintiffs in
                                                              Servs., [***9] Inc., commenced in the Supreme Court,
Melamed, the court never made a definitive
                                                              Kings County, under Index No. 500569/13, has been
determination of the inappropriateness of class
                                                              rendered academic in light of the determination of those
certification. We [*842] note that this Court has since
                                                              appeals (see Andryeyeva v New York Health Care, Inc.,
reversed the order in Melamed which dismissed the
                                                              153 AD3d 1216, 61 N.Y.S.3d 280, revd 33 NY3d 152,
class action allegations (see Melamed v Americare
                                                               [*843] 100 N.Y.S.3d 612, 124 N.E.3d 162; Moreno v
Certified Special Servs., Inc., 168 AD3d 831, 831-833,
                                                              Future Care Health Servs., Inc., 153 AD3d 1254, 61
92 N.Y.S.3d 307).
                                                              N.Y.S.3d 589, revd Andryeyeva v New York Health
                                                              Care, Inc., 33 NY3d 152, 100 N.Y.S.3d 612, 124 N.E.3d
The situation faced by the United States Supreme Court
                                                              162). [****4]
in China Agritech was similar to that in Korwek, except
               Case 1:19-cv-03852-AJN Document 39-1 Filed 05/11/20 Page 6 of 6 Page 5 of 5
 177 A.D.3d 838, *843; 114 N.Y.S.3d 381, **385; 2019 N.Y. App. Div. LEXIS 8444, ***9; 2019 NY Slip Op 08389,
                                                    ****4
The defendants' remaining contention is without merit.

RIVERA, J.P., COHEN, MILLER and HINDS-RADIX,
JJ., concur.


  End of Document
